Title: From George Washington to George Campbell, 24 December 1781
From: Washington, George
To: Campbell, George


                        
                            Sir
                            Philada 24th Decemr 1781.
                        
                        I accept with singular pleasure the Ensign of so worthy a Fraternity as that of the Friendly sons of St
                            Patrick in this City: a society distinguished for the firm adherence of its members to the glorious Cause in which we are
                            embarked.
                        Give me leave to assure you, Sir, that I shall never cast my Eyes upon the Badge with which I am honored, but
                            with a grateful remembrance of the polite and affectionate manner in which it was presented. I am with Respect and Esteem
                            Sir Yr most obt Servt.

                    